 Case 3:19-cv-01342-RJD Document 35 Filed 11/13/20 Page 1 of 7 Page ID #115




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAYTREON D. PETTIS,                            )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 19-cv-1342-RJD
                                               )
LT. HAMILTON and C/O ASHMORE,                  )
                                               )
       Defendants.                             )

                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on Defendants’ Motion for Summary Judgment on the Issue

of Exhaustion of Administrative Remedies (Doc. 26). For the reasons set forth below, the Motion

is GRANTED.

                                          Background

       Plaintiff Daytreon Pettis, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging his constitutional rights were

violated while he was incarcerated at Shawnee Correctional Center (“Shawnee”). In particular,

Plaintiff alleges Defendants Lt. Hamilton and C/O Ashmore attacked him, punched him in the face

and body, slammed him into the ground, and choked him. Plaintiff’s complaint was screened

pursuant to 28 U.S.C. § 1915A and he was allowed to proceed on the following claims:

               Count One:     Lieutenant Hamilton and C/O Ashmore used excessive force on
                              Plaintiff in violation of the Eighth Amendment.

               Count Two:     Lieutenant Hamilton failed to provide him medical care after the
                              incident in violation of the Eighth Amendment.

       Defendants filed a motion for summary judgment arguing Plaintiff failed to exhaust his

                                           Page 1 of 7
 Case 3:19-cv-01342-RJD Document 35 Filed 11/13/20 Page 2 of 7 Page ID #116




administrative remedies prior to filing this lawsuit on December 9, 2019. In support of their

motion, Defendants submit the declaration of Harry Allard, a Grievance Officer at Shawnee, and

Debbie Knauer, a Chairperson of the Administrative Review Board (“ARB”), who assert that a

check of their relevant records revealed no relevant grievances filed by Plaintiff prior to filing this

lawsuit. Knauer, however, attests that the ARB received one grievance from Plaintiff dated April

7, 2018 on March 4, 2020 that was returned without a decision on the merits because it was not

submitted within the required timeframe. In this grievance, Plaintiff sets forth the allegations

included in his complaint. There is no institutional response to this grievance.

       Prior to the filing of Defendants’ motion, Plaintiff filed a “Motion to Amend First Initial

Complaint, Grievance Exhibit, Affidavit, and Memorandum of Law” (Doc. 24). The Court

construes this as a response to Defendants’ motion as it relates to the issue of exhaustion of

administrative remedies. In this filing, Plaintiff asserts he submitted a grievance to Shawnee staff

officials or his counselor on April 7, 2018, and it was returned back to him without a response from

staff members. Plaintiff admits he submitted his initial complaint on December 9, 2019 without

completing the final steps of his grievance process. Plaintiff explains that in February 2020

another inmate instructed him on how to submit his unanswered grievance to the ARB.

       Pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), the Court held a hearing on

Defendants’ motion on November 12, 2020. At the hearing, Plaintiff testified that he wrote a

grievance in April 2018. He explained he made two copies of this grievance and placed the

original in the grievance box for review by his counselor. Plaintiff testified he never received any

response to this grievance, either written or oral.   Plaintiff also testified this grievance was never

returned to him. Plaintiff set forth ambiguous and sometimes confusing and contradictory

testimony regarding his efforts to discuss this grievance with his counselor after he received no
                                           Page 2 of 7
 Case 3:19-cv-01342-RJD Document 35 Filed 11/13/20 Page 3 of 7 Page ID #117




response. Plaintiff first indicated he never spoke with a counselor about this grievance, but later

indicated he stopped addressing the issue with his counselor because they had indicated they did

not have the grievance and could not deal with it. Plaintiff also testified he wrote a request to his

counselor about this grievance. According to Plaintiff, after he filed this lawsuit another inmate

advised him he needed to send his grievances to Springfield (the ARB). Plaintiff then sent a copy

of this grievance to the ARB for review, which, as set forth above, returned it without a decision on

the merits.

       Also at the hearing, Plaintiff testified that he attended orientation and received a manual,

but did not read the “rulebook.” Plaintiff testified he did not understand the grievance process,

but believes it is sufficient to send a grievance to the counselor and ARB to have the grievance

exhaust the administrative review process.

                                         Legal Standards

Summary Judgment Standard

       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also

Ruffin-Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005).

The moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary

judgment is made, the adverse party “must set forth specific facts showing there is a genuine issue

for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of

material fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting
                                      Page 3 of 7
 Case 3:19-cv-01342-RJD Document 35 Filed 11/13/20 Page 4 of 7 Page ID #118




Anderson, 477 U.S. at 248). In considering a summary judgment motion, the district court views

the facts in the light most favorable to, and draws all reasonable inferences in favor of, the

nonmoving party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013)

(citation omitted).

Exhaustion Requirements

       Pursuant to 42 U.S.C. § 1997e(a), prisoners are required to exhaust available

administrative remedies prior to filing lawsuits in federal court. “[A] prisoner who does not

properly take each step within the administrative process has failed to exhaust state remedies.”

Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). “[A] suit filed by a prisoner before

administrative remedies have been exhausted must be dismissed; the district court lacks discretion

to resolve the claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999). “[A]ll

dismissals under § 1997e(a) should be without prejudice.” Ford v. Johnson, 362 F.3d 395, 401

(7th Cir. 2004).

       An inmate in the custody of the Illinois Department of Corrections must first submit a

written grievance within 60 days after the discovery of the incident, occurrence or problem, to his

or her institutional counselor, unless certain discrete issues are being grieved. 20 ILL. ADMIN.

CODE § 504.810(a). If the complaint is not resolved through a counselor, the grievance is

considered by a Grievance Officer who must render a written recommendation to the Chief

Administrative Officer — usually the Warden — within 2 months of receipt, “when reasonably

feasible under the circumstances.” Id. §504.830(e). The CAO then advises the inmate of a

decision on the grievance. Id.

       An inmate may appeal the decision of the Chief Administrative Officer in writing within
                                       Page 4 of 7
 Case 3:19-cv-01342-RJD Document 35 Filed 11/13/20 Page 5 of 7 Page ID #119




30 days to the Administrative Review Board for a final decision. Id. §_504.850(a); see also Dole

v. Chandler, 438 F.3d 804, 806–07 (7th Cir. 2006). The ARB will submit a written report of its

findings and recommendations to the Director who shall review the same and make a final

determination within 6 months of receipt of the appeal. 20 ILL. ADMIN. CODE § 504.850(d) and

(e).

       An inmate may request that a grievance be handled as an emergency by forwarding it

directly to the Chief Administrative Officer. Id. § 504.840. If it is determined that there exists a

substantial risk of imminent personal injury or other serious or irreparable harm, the grievance is

handled on an emergency basis, which allows for expedited processing of the grievance by

responding directly to the offender. Id. Inmates may further submit certain types of grievances

directly to the Administrative Review Board, including grievances related to protective custody,

psychotropic medication, and certain issues relating to facilities other than the inmate’s currently

assigned facility. Id. at § 504.870.

                                             Discussion

       Based on the record before the Court, and after consideration of the parties’ arguments, the

Court finds Plaintiff failed to exhaust his administrative remedies prior to filing this lawsuit.

       It is undisputed that Plaintiff only submitted one grievance, dated April 7, 2018, addressing

the claims in this lawsuit. Plaintiff claims he submitted this grievance to his counselor, but never

received any response. Subsequently, after filing this lawsuit, another inmate advised Plaintiff he

needed to submit it to the ARB. Plaintiff then sent it to the ARB in March 2020, and the ARB

returned the grievance because it was submitted beyond the allowable timeframe. First, the Court

does not credit Plaintiff’s testimony concerning his efforts to submit this grievance to his

counselor in April 2018. In Plaintiff’s filing at Doc. 24, Plaintiff writes that “the grievance was
                                           Page 5 of 7
 Case 3:19-cv-01342-RJD Document 35 Filed 11/13/20 Page 6 of 7 Page ID #120




returned back to him unanswered by staff members.” Plaintiff contradicted this writing with his

testimony at the hearing, testifying he never received the grievance or any response from his

counselor to the grievance. Moreover, Plaintiff’s testimony concerning his efforts to follow-up

with his counselor was ambiguous and vague, and sometimes contradictory. Based on Plaintiff’s

testimony, it is apparent Plaintiff does not clearly remember what efforts, if any, were made to

address the response (or lack thereof) to this grievance. Thus, the Court does not find that

Plaintiff timely submitted a grievance concerning the issues in this lawsuit to his counselor and

was thwarted in his efforts to exhaust the same.

       Moreover, the Court finds Plaintiff’s statements regarding his lack of awareness of the

grievance process to be unconvincing.         First, there is evidence that Plaintiff received an

orientation manual with instructions regarding the grievance process.            Although Plaintiff

represents he did not read the manual, ignorance (especially intentional ignorance) is not an excuse

for compliance with the grievance process. Further, the grievance form submitted by Plaintiff

clearly states that the grievance should be sent to the counselor and, subsequently, to the Grievance

Officer if the issue is not resolved by a counselor (see Doc. 27-3 at 2). Thus, there is no excuse for

Plaintiff’s failure to adhere to the administrative process and the Court finds Plaintiff’s efforts to

exhaust insufficient.

                                            Conclusion

       Based on the foregoing, Defendants’ Motion for Summary Judgment for Failure to Exhaust

Administrative Remedies filed Jeffreys (Doc. 26) is GRANTED. This matter is DISMISSED

WITHOUT PREJUDICE. The Clerk of Court is directed to enter judgment accordingly.



IT IS SO ORDERED.
                                            Page 6 of 7
Case 3:19-cv-01342-RJD Document 35 Filed 11/13/20 Page 7 of 7 Page ID #121




DATED: November 13, 2020


                                        s/ Reona J. Daly
                                        Hon. Reona J. Daly
                                        United States Magistrate Judge




                                Page 7 of 7
